                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 VARRON WILSON,                                     )
 #B57716,                                           )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )   Case No. 19ícv–00805íNJR
                                                    )
 WEXFORD HEALTH SERVICES,                           )
 MENARD CORRECTIONAL CENTER,                        )
 and                                                )
 NURSE MOLLY,                                       )
                                                    )
                Defendants.                         )


                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Varron Wilson, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Menard Correctional Center (“Menard”), brings this civil action

pursuant to 42 U.S.C. § 1983 for violations of his constitutional rights. Wilson claims that

Defendants were deliberately indifferent to a serious medical need in failing to provide treatment

for a spider bite. He seeks monetary damages.

       The Complaint is now before the Court for preliminary review pursuant to 28 U.S.C.

§ 1915A. Under Section 1915A, any portion of a complaint that is legally frivolous, malicious,

fails to state a claim upon which relief may be granted, or requests money damages from a

defendant who by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). At

this juncture, the factual allegations of the pro se Complaint are to be liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009). The Court must also

consider whether any claims are improperly joined and subject to severance or dismissal. See

                                                1
George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

                                          THE COMPLAINT

        Wilson makes the following allegations in the Complaint: In February 2018, he was bitten

by a spider on his left side. (Doc. 1, p. 5). He put in two request slips to sick call regarding the bite

and informed nurses on several occasions that the bite wound was becoming worse and spreading.

After two weeks, Nurse Molly came to see him, but he still did not see a nurse practitioner until

two days later. By this time, he was in so much pain that it was hard to move his upper body, and

he had multiple boils. (Id. at pp. 5-6). He was sent to the healthcare unit where he was given an

IV, but staff could not figure out what he had. (Id. at p. 6).

                                      PRELIMINARY DISMISSAL

        Wilson names Wexford Health Services (“Wexford”) in the case caption, but he does not

assert any allegations against Wexford in the body of the Complaint. Plaintiffs are required to

associate specific defendants with specific claims, so that defendants are put on notice of the claims

brought against them and can properly answer the complaint. See Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007); FED. R. CIV. P. 8(a)(2). Where a plaintiff has not included a defendant

in his statement of the claim, the defendant cannot be said to be adequately put on notice of which

claims in the complaint, if any, are directed against him or her. Merely invoking the name of a

potential defendant is not sufficient to state a claim against that individual. See Collins v. Kibort,

143 F.3d 331, 334 (7th Cir. 1998). Additionally, Wexford “cannot be held liable under § 1983

unless the constitutional violation was caused by an unconstitutional policy or custom of the

corporation itself.” Shields v. Ill. Dep’t of Corr., 746 F.3d 782, 789 (7th Cir. 2014). Accordingly,

Wexford will be dismissed from this action without prejudice.

        Menard also is listed as a defendant and will be dismissed with prejudice. Menard, which



                                                   2
is a division of IDOC, is not a “person” within the meaning of the Civil Rights Act and so it cannot

be sued pursuant to Section 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

                                                   DISCUSSION

        Based on the allegations of the Complaint, the Court finds it convenient to designate the

claims in this case into the following Count:

        Count 1:           Eighth Amendment claim against Nurse Molly for deliberate
                           indifference to Wilson’s serious medical need of treatment for his
                           spider bite.

The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1

                                                     Count 1

        The Eighth Amendment “imposes a duty on government officials to provide medical care

to prisoners.” Townsend v. Cooper, 759 F.3d 678, 689 (7th Cir. 2014) (citing Estelle v. Gamble,

429 U.S. 97, 104-05 (1976)). Prison officials violate the Eighth Amendment when they respond to

a prisoner’s serious medical needs with deliberate indifference. Arnett v. Webster, 658 F.3d 742,

750 (7th Cir. 2011) (citing Estelle, 429 U.S. at 104). For screening purposes, Wilson’s spider bite,

which resulted in boils, irritation, and pain, will be considered a serious medical need. The

allegations suggest that Nurse Molly responded to his spider bite with deliberate indifference. At

this stage, Count 1 will proceed.




1
 See Twombly, 550 U.S. at 570 (an action fails to state a claim upon which relief can be granted if it does not plead
“enough facts to state a claim to relief that is plausible on its face”).

                                                         3
                                          RECRUITMENT OF COUNSEL

         Wilson filed a Motion for Recruitment of Counsel (Doc. 3), which will be denied. 2 He

discloses six unsuccessful efforts to contact attorneys via written correspondence and includes

copies of the authorization of payments for the postage for each letter, a copy of the letter mailed,

and a letter from one attorney declining representation. Accordingly, he appears to have made

reasonable efforts to retain counsel on his own.

         With respect to his ability to pursue this action pro se, Wilson indicates that he has someone

assisting him because he does not understand the legal process. Nonetheless, the Court finds that

he can proceed pro se, at least for now. Wilson’s pleadings demonstrate an ability to construct

coherent sentences and relay information to the Court. He appears competent to try this matter

without representation at this early stage. Once discovery has commenced, if he has significant

difficulty, Wilson may refile his motion.

                                                   DISPOSITION

         IT IS HEREBY ORDERED that the Complaint survives screening pursuant to Section

1915A. Count 1 shall proceed against Nurse Molly. For the reasons stated, Wexford Health

Services is DISMISSED without prejudice, and Menard Correctional Center is DISMISSED

with prejudice. The Clerk of Court is DIRECTED to terminate these parties in the Case

Management/Electronic Case Filing (“CM/ECF”) system.

         The Clerk of Court is also DIRECTED to enter the standard qualified protective order

pursuant to the Health Insurance Portability and Accountability Act.

         IT IS FURTHER ORDERED that the Motion for Recruitment of Counsel (Doc. 3) is

DENIED without prejudice.


2
 In evaluating Plaintiff’s Motion for Recruitment of Counsel, the Court applies the factors discussed in Pruitt v. Mote,
503 F.3d 647, 654 (7th Cir. 2007) and related authority.

                                                           4
       IT IS FURTHER ORDERED the Clerk of Court shall prepare for Nurse Molly:

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to Defendant’s place of employment as identified by

Wilson. If Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the

Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to

effect formal service on that Defendant, and the Court will require that Defendant pay the full costs

of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If Defendant cannot be found at the work address provided by Wilson, the employer shall

furnish the Clerk with Defendant’s current work address, or, if not known, Defendant’s last-known

address. This information shall be used only for sending the forms as directed above or for formally

effecting service. Any documentation of the address shall be retained only by the Clerk. Address

information shall not be maintained in the court file or disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendant need only respond to the issues stated in this

Merit Review Order.

       If judgment is rendered against Wilson, and the judgment includes the payment of costs

under § 1915, Wilson will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Wilson is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                 5
after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.

        DATED: December 30, 2019

                                                        ____________________________
                                                        NANCY J. ROSENSTENGEL
                                                        Chief U.S. District Judge




                                          Notice to Plaintiff

        The Court will take the necessary steps to notify the defendant of your lawsuit and serve her

with a copy of your complaint. After service has been achieved, the defendant will enter an appearance

and file an Answer to your Complaint. It will likely take at least 60 days from the date of this Order to

receive the defendant’s Answer, but it is entirely possible that it will take 90 days or more. When the

defendant has filed an Answer, the Court will enter a Scheduling Order containing important

information on deadlines, discovery, and procedures. Plaintiff is advised to wait until counsel has

appeared for the defendant before filing any motions, to give the defendant notice and an opportunity

to respond to those motions. Motions filed before counsel has filed an appearance for the defendant

will generally be denied as premature. Plaintiff need not submit any evidence to the Court at this

time, unless specifically directed to do so.




                                                   6
